UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A Amendment No. 1 [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 (with other information to August 20, 2012, except where noted) OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to 000-53617 (Commission file number) COASTAL PACIFIC MINING CORP. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 927 Drury Avenue NE, Calgary, Alberta T2E 0M3 (Address of principal executive offices) J. Bucci, 927 Drury Avenue NE, Calgary, Alberta T2E 0M3 Telephone: (403) 612-3001, Facsimile: (403) 313-5449 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class None Name of each exchange on which registered Not Applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares without Par Value (Title of Class) 1 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s capital or common stock as of the close of the period covered by the annual report. 226,976,985 shares of common stock as at April 30, 2012 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] International Financial Reporting Standards as issuedby the International Accounting Standards Board [] Other [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 []Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 20-F/A to Coastal Pacific Mining Corp.’s annual report on Form 20-F for the fiscal year ended April 30, 2012, filed with the Securities and Exchange Commission on August 31, 2012 (the “Form 20-F”), is solely to furnish Exhibit 101 to the Form 20-F in accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 20-F. This Amendment No. 1 speaks as of the original filing date of the Form 20-F, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 20-F. 3 ITEM 19.EXHIBITS Number Description Articles of Incorporation Incorporated by reference to theExhibits filed with the Company’s Form F-1 filed with the SEC on August 27, 2007 Bylaws Incorporated by reference to the Exhibits filed with theCompany’s Form F-1 filed with the SEC on August 27, 2007 Form of Securities Purchase Agreement Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 5, 2010 Form of Registration Rights Agreement Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 5, 2010 Form of Convertible Note Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 5, 2010 Form of Class A Warrant Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 5, 2010 Form of Class B Warrant Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 5, 2010 Management Services Agreement by and between the Company and Ox Financial Corp. dated November 1, 2008 Incorporated by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on July 29, 2009 Joint Venture/Option Agreement dated May 27, 2009 by and between the Company and Warrior Ventures Incorporated by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on July 29, 2009 Option Agreement between the Company and Trio Gold Corp. dated May 15, 2009 Incorporated by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on July 29, 2009 Coastal Pacific Mining Corp. 2009 Stock Option and Stock Award Plan dated June 10, 2009. Filed herewith Extended Option Agreement dated July 15, 2009, between the Company and Trio Gold Corp. Incorporated by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on July 29, 2009 Hotstone Property Option Agreement between the Company and David L. Gibson dated October 6, 2010 Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on October 19, 2010. Santa Rita mining concessions Option Agreement between the Company and Hans Peter Flueck dated October 30, 2010 Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 1, 2010. Drawdown Equity Finance Agreement dated January 14, 2011between the Company and Auctus Private Equity Fund, LLC Incorporated by reference to the Exhibits filed with the Company’s Form F-1 filed with the SEC on March 21, 2011. Registration Rights Agreement dated January 14, 2011 between the Company and Auctus Private Equity Fund, LLC Incorporated by reference to the Exhibits filed with the Company’s Form F-1 filed with the SEC on March 21, 2011. Amended Hotstone Property Agreement dated March 29, 2012 Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on November 1, 2010. Amended Santa Rita option agreement dated May 16, 2011 Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on May 25, 2011. Assignment agreement between the Company and Plata Litoral Inc. for the Santa Rita Claims Incorporate by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on November 15, 2011. Mining and production agreement between the Company, Hans Peter Flueck, Plata Litoral Inc. Royal Sovereign Internationale, Minera Rimpago Company Limited Peru S.A.C. and Rimpago Company Ltd. Incorporated by reference to the Exhibits filed with the Company’s Form 20-F filed with the SEC on November 15, 2011. Hotstone Gold Property Option Agreement between the Company, David L. Gibson and Trio Gold Corp. dated January 6, 2012 Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on January 13, 2012. Letter from Child Van Wagoner, dated August 15, 2012 regarding a change in certifying account. Incorporated by reference to the Exhibits filed with the Company’s Form 6-K filed with the SEC on August 16, 2012. Certification required by Rule 13a-14(a) or Rule 15d-14(a) – Chief Executive Officer and Principal Financial Officer Incorporated by reference to the Exhibits filed with the Company's Form 20-F filed with the SEC on August 31, 2012 Certification required by Rule 13a-14(b) or Rule 15d-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States code (18 U.S.C. 1350) – Chief Executive Officer and Principal Financial Officer Incorporated by reference to the Exhibits filed with the Company's Form 20-F filed with the SEC on August 31, 2012 101.INS XBRL Instance Document Filed herewith* 101.SCH XBRL Taxonomy Extension Schema Filed herewith* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Filed herewith* 101.DEF XBRL Taxonomy Extension Definition Linkbase Filed herewith* 101.LAB XBRL Taxonomy Extension Label Linkbase Filed herewith* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Filed herewith* *Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 4 SIGNATURES The registrant hereby certifies that it meets all the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. COASTAL PACIFIC MINING CORP. By: /s/Joseph Bucci Name: Joseph Bucci Title: CEO, President, Chief Financial Officer, Director (Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer) Date:October 2, 2012 5
